Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Upon review of the record, we find that there was substantial evidence to support the Board’s determination that claimant was discharged for misconduct from her position as a drug store cashier. Claimant was terminated for intentionally using a merchandise coupon to purchase an item different from that stated on the coupon in violation of the employer’s known policy against this practice. Significantly, the Board was free to disbelieve claimant’s explanation for her conduct and to credit the testimony of the employer’s witness.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.